t c summary opinion united_states tax_court daniel binns petitioner v commissioner of internal revenue respondent docket no 1781-15s filed date daniel binns pro_se evan k like for respondent summary opinion wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner has a deficiency of dollar_figure in federal_income_tax for taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for lisa hinkle and a child with the initials c b head_of_household filing_status an earned_income_credit and an additional_child_tax_credit for the taxable_year background petitioner daniel binns electronically filed a timely income_tax return form_1040 u s individual_income_tax_return for the taxable_year petitioner filed that return as head_of_household and claimed a dependency_exemption deduction for lisa hinkle and a child with initials c b an earned_income_tax_credit and an additional_child_tax_credit petitioner was a resident of ohio during all relevant times petitioner and ms hinkle were never married but they shared a residence for some of the taxable_year petitioner was unable to reside with ms hinkle during all of because he was incarcerated at an ohio correctional facility 2it is the policy of this court not to identify minors we refer to minor children by their initials see rule a from january to date in date petitioner and ms hinkle rented an apartment on ironwood court in columbus ohio which served as their home except for petitioner’s confinement period when he was absent from the home they remained there throughout until they moved to a new apartment on date prior to his incarceration petitioner took great care to provide for ms hinkle and their child c b born in petitioner worked for an event rental business starting in date until he was incarcerated on date he paid january rent for their apartment and then pre-paid the dollar_figure monthly rent for the next six months through date as he expected to be released from incarceration at the end of july after he filed his taxable_year federal_income_tax return he had his refund of dollar_figure issued to a checking account controlled by hardin hinkle ms hinkle’s uncle the tax_refund was then dispersed to ms hinkle by her uncle for her to use for bills food clothing etc for herself and c b petitioner also set up a budget plan with columbia gas of ohio 3a judgment entry by the court of common pleas franklin county ohio criminal division against petitioner daniel binns was filed on date with a sentence of four years’ incarceration 4the record is unclear as to whether ms hinkle received the money as a lump sum or her uncle mr hinkle distributed it as she required funds under which he paid a set amount of dollar_figure per month for gas regardless of use at the end of the year columbia gas of ohio billed petitioner an accrued balance to reflect actual use or issued a credit for any overpayment the electric bill for the apartment was approximately dollar_figure for the entire year individuals must apply each year through the state of ohio in order to be eligible for the budget plan ms hinkle used the funds petitioner provided to pay dollar_figure to the gas company and dollar_figure to the electric company during the taxable_year during this period ms hinkle did not work and stayed home with c b thus neither petitioner nor ms hinkle incurred any school or significant child care expenses in when petitioner realized he would not be released in july as he had previously thought he contacted his landlord ms chan with whom he had rapport ms chan agreed to allow ms hinkle and c b to remain in the apartment until petitioner was released from prison when he would pay off or work off any unpaid balance upon his release petitioner worked as a handyman in some of ms chan’s other apartment units he painted patched and did other punch list work for these units she credited an agreed amount for his work against the rent owed from his release on date to the end of he earned dollar_figure from ms chan which he reported on schedule c profit or loss from business of hi sec_2013 form_1040 petitioner requested and submitted into evidence hi sec_2011 and sec_2012 transcripts from the irs which showed that he claimed the earned_income_credit for c b on hi sec_2011 return petitioner claimed c b as a dependent and filed as single petitioner resided with c b for the entirety of on hi sec_2012 return petitioner claimed c b and ms hinkle as dependents and filed as head_of_household the transcript also shows a refund of dollar_figure issued to petitioner the court finds that the transcripts reflect a course of conduct showing that petitioner provided for c b ’s support during these years ms hinkle also received benefits from the supplemental nutrition assistance program snap commonly referred to as food stamps for most or all of we take judicial notice5 of the u s department of agriculture food and 5the court will take judicial_notice of the maximum benefit amounts for the supplemental nutrition assistance program see fed r evid c see also 330_f3d_919 7th cir 331_f2d_600 6th cir in general the court may take notice of facts that are capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b as we do here a court may take judicial_notice of public records not subject_to reasonable dispute see eg 605_fsupp2d_1049 c d cal taking judicial_notice of two deeds of trust and a full reconveyance recorded in the official records of the los angeles county california recorder ample precedent exists for our reliance on electronic versions of public records see eg 266_fedappx_392 6th cir holding that the court could take judicial_notice of information on the inmate locator maintained by the federal bureau of continued nutrition service web site which indicates that for a household of two people the maximum monthly benefits were dollar_figure per month for most of food and nutrition service fy2013 allotments and deduction information date http www fns usda gov snap fy-2013-allotments-and-deduction- information petitioner credibly testified that for he provided at least dollar_figure of support and ms hinkle relied on these funds along with snap assistance for her and c b ’s maintenance and well-being petitioner’s testimony indicated that ms hinkle’s parents likely provided some additional financial assistance to c b and ms hinkle for and that ms hinkle’s parents may have claimed c b and ms hinkle as dependents on their tax_return petitioner did not provide any evidence with respect to the amount of support ms hinkle’s parents provided or by extension the total amount of support received by ms hinkle during the taxable_year continued prisons and accessed through the agency’s web site denius f 3d pincite holding that district_court erred when it refused to take judicial_notice of information on an official web site of a federal_agency that maintained medical records on retired military personnel the fact of which was appropriate for judicial_notice because it is not subject_to reasonable dispute c b received medical_care during three healthcare appointments in date but there is no indication that its cost was significant the record does not reveal how the exact costs of this care or these visits were paid for nevertheless petitioner paid the rent and utilities related to the apartment where he ms hinkle and c b resided for the year and these amounts represented more than one-half of the expenses_incurred to maintain the household for the year discussion as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 292_us_435 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner here has not established that he meets the requisites under sec_7491 and for such a shift i dependency_exemptions sec_151 allows deductions for personal exemptions including exemptions for dependents of the taxpayers see sec_151 sec_152 defines the term dependent as a qualifying_child or qualifying_relative sec_152 defines a qualifying_child as an individual who bears a relationship to the taxpayer described in sec_152 has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year residency test meets certain age requirements and has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins for the taxable_year c b meets the relationship age and support requirements under sec_152 c and d respectively such that c b could be the qualifying_child of either petitioner or ms hinkle generally the residency test is satisfied if the individual has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_152 c b satisfies the residency test with respect to ms hinkle because they were physically present in the same home during all of the taxable_year petitioner was incarcerated from january through november and as a result he did not physically reside in the same home with c b for more than six months during however temporary absences due to special circumstances including absences due to illness education business vacation and military service are not treated as absences for purposes of determining whether the residency test is satisfied sec_1_152-1 income_tax regs see also 28_tc_826 given the facts of this case and petitioner’s parole during the year we find that petitioner’s incarceration does not prevent him from satisfying the residency requirement of sec_152 see 128_tc_13 interpreting similar language and finding that preconviction incarceration was a temporary absence for purposes of calculating earned_income_credit although petitioner could not be sure when he would be able to leave state custody he believed that it would be in only six months and he made plans to provide for his household in his absence and returned as soon as he was permitted to see hein v commissioner t c pincite finding indefinite absence to be temporary for purposes of establishing dependency_exemption where absent member of household would return as soon as she was able revrul_66_28 1966_1_cb_31 for purposes of sec_152 we will treat petitioner ms hinkle and c b as having the same principal_place_of_abode for the entire taxable_year because c b satisfies all four tests under sec_152 for both petitioner and ms hinkle we look to the tiebreaker rules under sec_152 to determine which of them may claim c b as a qualifying_child for taxable_year where both parents who do not file a joint_return each reside with the child for the same length of time during the year sec_152 provides that the child is treated as the qualifying_child of the parent having the higher adjusted_gross_income agi the record establishes that ms hinkle stayed at home to provide care for c b during taxable_year and did not have any substantial adjusted_gross_income while petitioner had an agi of dollar_figure business income of dollar_figure self-employment_tax of dollar_figure dollar_figure accordingly c b is petitioner’s qualifying_child for the taxable_year and petitioner is entitled to the corresponding dependency_exemption petitioner is not however entitled to claim ms hinkle as a qualifying_relative for the taxable_year sec_152 defines a qualifying_relative as an individual who bears a relationship to the taxpayer described in sec_152 whose gross_income for the calendar_year is less than the exemption_amount as defined in sec_151 with respect to whom the taxpayer provides over one-half of the individual’s support for the calendar_year and who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year petitioner and ms hinkle were not married during however sec_152 provides that a qualified_individual includes an individual other than the taxpayer’s spouse who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer's household in order to meet the definition of qualifying_relative under sec_152 the regulations clarify that the individual must live with the taxpayer for the entire taxable_year excluding temporary absences sec_1_152-1 income_tax regs as discussed supra pp we have found that petitioner’s incarceration qualifies as a temporary absence under the regulations respondent does not dispute that ms hinkle had no significant gross_income and that she was not the qualifying_child of any other taxpayer we turn next to whether petitioner has established that he provided more than one-half of ms hinkle’s support during the taxable_year the regulations provide that t he term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in determining whether an individual received more than one-half of his or her support from a taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id petitioner failed to carry his burden of showing by competent evidence that he provided at least half of all support for ms hinkle during in order for petitioner to establish that he provided more than one-half of ms hinkle’s total support during petitioner must establish the total amount of ms hinkle’s support from all sources for the year see 73_tc_963 56_tc_512 sec_1 a i income_tax regs if the amount of total support for the year cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer furnished more than one-half of the total amount of support blanco v commissioner t c pincite 46_tc_515 petitioner demonstrated by credible_evidence that he paid the bulk of the household expenses for the apartment in which ms hinkle and c b lived including paying the rent for their apartment and providing dollar_figure from his tax_refund which was used for expenses such as utilities ms hinkle received snap benefits which provided for her food we think it is reasonable to surmise that under the circumstances ms hinkle’s parents were trying to help her during and the record shows that ms hinkle’s parents provided her with additional support ms hinkle did not testify at trial and the record does not contain any evidence of the amount of her other personal expenses such as clothing medical_care or transportation thus petitioner has not provided the court with sufficient evidence of the total amount of support ms hinkle received during the taxable_year accordingly we cannot find that he provided at least half of that amount and he is not entitled to a dependency_exemption for ms hinkle see blanco v commissioner t c pincite stafford v commissioner t c pincite ii head_of_household sec_2 provides that a head_of_household includes an unmarried individual if the individual maintains a home which is the principal_place_of_abode for at least one-half of the year for either a qualifying_child defined under sec_152 or any other person who is the individual’s dependent under sec_151 petitioner has established that c b was his qualifying_child for taxable_year an individual will be considered to maintain a household only if the individual pays more than one-half of the expenses associated with the household the expenses of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs such expenses do not include the cost of clothing education medical treatment vacations life_insurance and transportation id as discussed supra p petitioner established that he paid rent and utilities for an apartment which was the principal abode for himself ms hinkle and c b during the taxable_year the household also received government assistance for food expenses however the amount of this assistance was less than the amount petitioner provided for rent petitioner is entitled to head_of_household filing_status for the taxable_year iii child_tax_credit sec_24 allows a tax_credit of a specified amount with respect to each qualifying_child of a taxpayer as pertinent here sec_24 provides that for purposes of sec_24 qualifying_child means an individual under age who is a qualifying_child of the taxpayer as defined in sec_152 as discussed above petitioner has shown that c b is his qualifying_child under sec_152 therefore petitioner is entitled to the child_tax_credit for the taxable_year iv earned_income_credit sec_32 permits an eligible_individual an earned_income_credit against the individual’s tax_liability on hi sec_2013 return petitioner claimed an earned_income_credit for an eligible_individual with one qualifying_child see sec_32 sec_32 provides that term eligible_individual includes an individual who has a qualifying_child during the taxable_year sec_32 a qualifying_child for purposes of sec_32 is defined by reference to sec_152 with certain modifications not relevant here as discussed above petitioner has established that c b was his qualifying_child under sec_152 during accordingly petitioner is entitled to the earned_income_credit computed for an eligible_individual with one qualifying_child v conclusion petitioner has established that c b was his qualifying_child for the taxable_year accordingly he is entitled to a dependency_exemption deduction for c b head_of_household filing_status a child_tax_credit and an earned_income_tax_credit for a qualified_individual with one qualifying_child petitioner has not shown that ms hinkle was his qualifying_relative and he is not entitled to a dependency_exemption deduction for her for the taxable_year to reflect the foregoing decision will be entered under rule
